         Case 1:17-cr-00548-PAC Document 184 Filed 11/18/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     November 18, 2019



Via ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
United State Courthouse
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:    United States v. Joshua Adam Schulte, S2 17 Cr. 548 (PAC)

Dear Judge Crotty:

        Enclosed please find the Declaration of Assistant Attorney General John C. Demers, in
connection with the Government’s request for hearings pursuant to Sections 6(a) and 6(c) of the
Classified Information Procedures Act.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                               By:                /s/
                                                     David W. Denton, Jr. / Sidhardha Kamaraju /
                                                     Matthew Laroche
                                                     Assistant United States Attorneys
                                                     Tel.: 212-637-2744 / 6523 / 2420

Cc: Defense Counsel (via ECF)
    Daniel Hartenstine, Court Information Security Officer (via Email)
           Case 1:17-cr-00548-PAC Document 184-1 Filed 11/18/19 Page 1 of 2



    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

     UNITED STATES OF AMERICA                                    S2 17 Cr. 548 (PAC)

                                   -v.-

     JOSHUA ADAM SCHULTE,

I                                  Defendant.


    STATE OF NEW YORK             )
    COUNTY OF NEW YORK            ss. :
    SOUTHERN DISTRICT OF NEW YORK )

                                           DECLARATION

           I, John C. Demers, hereby declare the following :

                   1.     I am the Assistant Attorney General in charge of the National Security

    Division, United States Department of Justice.

                   2.     The Attorney General, pursuant to Section 14 of the Classified

    Information Procedures Act, 18 U.S.C. App. III (hereinafter CIPA or "the Act"), has designated

    the Assistant Attorney General, National Security Division, to exercise or perform the functions

    and duties conferred on the Attorney General and the Deputy Attorney General by the Act.

                   3.     I submit this declaration pursuant to Sections 6(a) and 6(c) of CIPA,

    which authorize me, as the Assistant Attorney General, to request that Section 6 hearings in this

    matter be held in camera, and pursuant to Section 6(d) of CIP A, which provides that the

    transcript of any in camera hearing be sealed.

                   4.     The matters stated herein are based on my knowledge, my review and

    consideration of information available to me in my official capacity as Assistant Attorney

    General, and discussions that I have had with other officials of the Department of Justice.



                                                     1
       Case 1:17-cr-00548-PAC Document 184-1 Filed 11/18/19 Page 2 of 2



               5.       The Government has requested, pursuant to CIPA Sections 6(a) and 6(c),

that the Court conduct a hearing to make determinations concerning the use, relevance, or

admissibility of classified information that would otherwise be made during pretrial hearings or

trial and to order, if appropriate, certain protections to be applied at trial in connection with

specific classified information, in lieu of disclosure of such classified information at trial or in

pretrial proceedings.

               6.       CIP A Sections 6(a) and 6(c) provide that any such hearings shall be held

in camera at the request of the Attorney General or his designee, if the Attorney General or his

designee certifies that a public proceeding may result in the disclosure of classified information.

               7.       As the Attorney General's designee, I certify that a public proceeding on

any part of this matter may result in the disclosure of the classified information which is the

subject of the Government's motion.

               8.       Therefore, I respectfully request that any such hearings be held in camera

in all respects, pursuant to Sections 6(a) and 6(c) of CIPA, and that the transcripts of these

hearings be sealed, pursuant to Section 6(d) of CIPA.

               Pursuant to Title 28, United States Code, Section 1746, I hereby declare under

penalty of perjury that the foregoing is true and correct.

               Executed on the / J -'"day ofNovember, 2019.



                                                       i7c. Demers
                                                       Assistant Attorney General
                                                       National Security Division




                                                   2
